Citation Nr: 1113308	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 1994, from February 2004 to August 2004, and from January 2005 to December 2005.  In addition, the record reflects that the Veteran has had periods of Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In August 2010, the Veteran submitted a request to withdraw his claim for entitlement to service connection for cervical spine disability and bilateral hearing loss, as well as entitlement to an increased rating for residuals, smashed right hand with scar.  The Board finds that the Veteran's statement constituted a withdrawal of these issues.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's low back disability is causally related to his active duty service.

2.  The Veteran's sciatica is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection is warranted for sciatica.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for low back disability and sciatica, which he contends is related to his active duty service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions and claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will be denied only if the preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

The Veteran contends that his low back disability and sciatica are related to his active duty service.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

Service medical records and private medical records document the Veteran's complaints of and treatment for low back pain and sciatica.  A report of medical history from February 2004 documents that the Veteran denied having had or currently having recurrent back pain or any back problem, as well as numbness or tingling.  A post-deployment health assessment from August 2004 documents that the Veteran had concerns regarding low back pain.  An annual certificate of physical condition, dated in November 2004, documents that the Veteran had received treatment for his lower back during the past year.  A pre-deployment health assessment from November 2004 documents that the Veteran had pain at the right sciatic notch, but the Veteran was found to be deployable.

A private treatment record from November 2004 documents that the Veteran was treated for lumbar back pain.  At this time, the Veteran reported that he was having a lot of lumbar back pain with radiation into the right buttocks and at times right down to the right foot.  The Veteran reported that his initial back injury occurred after jumping out of a helicopter and hitting the ground quite hard.  The Veteran was assessed with lumbar radiculopathy.

An MRI report from December 2004 states that the Veteran's lumbosacral region was normal.  A treatment record from December 2004 documents that the Veteran reported that he developed pain at the right sciatic notch after dragging an elk out of the woods in October.  The Veteran was assessed with nerve root impingement resolving.  The clinician stated that in light of the Veteran's minimal symptoms and rapid resolution of symptoms, he believed that the Veteran should deploy.

An annual certificate of physical condition, dated in September 2005, documents that the Veteran had complaints of lower back pain.  A report of medical history, dated in September 2005, documents that the Veteran reported having had or currently having recurrent back pain or any back problem, as well as numbness or tingling.  At this time, the clinician stated that the Veteran had chronic low back pain with recurrent exacerbation of numbness of the right leg with activity.  A report of medical assessment from September 2005 documents that a clinician stated that the Veteran had chronic low back pain with radiculopathy; physical examination was negative.

In October 2005, the Veteran was diagnosed with lumbar radiculopathy, and physical therapy was recommended.  Another private treatment record from October 2005 documents that physical examination revealed that the Veteran had good range of motion in his lumbar spine, he did not have neurologic deficits, but he had a mildly positive straight leg raising test on the right.  The Veteran was assessed with continued lumbar back pain with lumbar radiculopathy involving the right leg; also, an MRI was normal.  

A letter from a private physician from December 2005 states that the Veteran had continued intermittent mild lumbar back pain with some radiation into the right hip.  It was noted that the Veteran had received physical therapy with improvement, and that he did not require any pain medication at that time.  The physician diagnosed the Veteran with lumbar back strain with mild lumbar radiculopathy.  The physician stated that the Veteran's prognosis was excellent for full recovery.  A different private treatment record from December 2005 documents that physical examination of the Veteran revealed that he had good range of motion in his lumbar spine, and his lower extremities did not show any neurologic deficits although he had a mildly positive straight leg raising test on the right.  The Veteran was assessed with continued intermittent lumbar back pain radiating into the right hip.

A March 2006 letter from the Veteran's physical therapist states that the Veteran was undergoing physical therapy for low back pain, sciatica, and piriformis syndrome related to an injury around April 2005.  A letter from the Veteran's treating physician from May 2006 states that the Veteran continued to have lumbar back pain, but that he fully expected that the Veteran would recover over the next two to three months.  A physical therapy evaluation from July 2006 documents that the Veteran reported that he had back problems from jumping out of a helicopter while on active duty, and also from jumping out of a truck in July 2004 while stationed in Iraq.

The Veteran was afforded a VA examination in September 2006.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he initially hurt his back after exiting from a helicopter, but that he was not seen for this injury.  The Veteran reported that in July 2004 he exited out of the back of a cargo truck with full battle gear on and hit the ground hard and fell.  The Veteran reported that he was seen by a medic and then continued his duty.  The Veteran reported that he has received private medical treatment for his low back pain.  The examiner tested the Veteran's range of motion for his thoracolumbar spine.  X-rays of the Veteran's lumbar spine showed no acute or significant focal bony abnormality.  The examiner concluded that no lumbosacral or lumbar spinous disease could be identified.

With regard to the sciatica, the Veteran reported that its onset was in 2004.  The Veteran reported that he experiences throbbing pain in the right hip and occasionally down to the knee level.  The examiner concluded that sciatica from spinous disease could not be identified.  The examiner noted that since the Veteran cancelled the nerve conduction and EMG studies, he could not determine whether the Veteran had neuritis or neuropathy associated with trauma.

An MRI report from October 2006 states that the Veteran's lumbosacral region was normal.  A VA treatment record from February 2008 documents that the Veteran was assessed with chronic back pain.

In August 2010, the Veteran and his spouse provided testimony during a Board hearing.  The Veteran reported that he injured his back in either April or May 2004 when coming off of a helicopter, and that he stepped down into a low ravine and fell and jammed his right leg.  He testified that there were no places for him to go seek treatment at this time.  The Veteran testified that later he received some medication for the pain from a corpsman, but that there were no facilities for treating his injury.  The Veteran testified that after his deployment he aggravated his low back while hunting in the fall of 2004.  The Veteran testified that he further aggravated his low back during his 2005 deployment.  The Veteran testified that his sciatica had its onset during his active duty service in 2005, and that it stemmed from his low back injury.  The Veteran further testified that he has received treatment for his low back disability and sciatica since being discharged from active duty service, in 2005.

In support of his claim, the Veteran submitted a private medical opinion from his treating physician, dated in August 2010.  The opinion states that the Veteran injured his lumbar back in 2004, while on active duty.  The physician opined that the Veteran's sciatica was directly related to his lumbar back injury.  The physician stated that the Veteran's lumbar back injury and sciatica persist and have not completely resolved with physical therapy, however, the Veteran remains very active and does not require further physical therapy at this time.

The Board observes that the Veteran's representative stated in September 2010 that the Veteran did not waive the RO jurisdiction authority to review new evidence.  However, with regard to the low back disability and sciatica issues, such action would serve no useful purpose here, as the Board is granting the full benefits sought on appeal and there is consequently no risk of prejudice to the appellant.  See 38 C.F.R. § 20.1304(c) (noting that new evidence received at the Board subsequent to the issuance of the last statement of the case or supplemental statement of the case need not be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case if the Board determines that the benefit sought may otherwise be allowed).  Indeed, such a procedure would serve only to further delay an allowance of the full benefits sought on appeal with regard to the low back disability and sciatica issues.

The Board notes that, with regard to the claim of entitlement to service connection for low back disability and sciatica, the Veteran's essential contention is that he injured his low back during service, which caused pain, and that he has had a recurrent low back pain and sciatica since service.  The Veteran is competent to describe an injury in service, and he is also competent to describe pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

The Board finds the Veteran's lay statements and testimony regarding his in-service low back injury and pain and continuity of symptoms since service of low back pain and sciatica to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  The Board notes that the Veteran's military decorations include the Combat Action Ribbon.  In addition, the August 2010 private medical opinion, from the Veteran's treating physician, supports the Veteran's claim that his low back disability and sciatica are related to his active duty service.

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for low back disability and sciatica is warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as to the low back disability and sciatica issues since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in March 2006 and May 2006, the Veteran was furnished notice of the manner of assigning disability evaluations and effective dates.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for low back disability and sciatica.

It is anticipated that any VCAA deficiencies with regard to the right knee disability issue will be remedied by the actions directed in the remand section of this decision.


ORDER

Entitlement to service connection for low back disability is warranted.  Entitlement to service connection for sciatica is warranted.  To this extent, the appeal is granted.


REMAND

With regard to the claim of entitlement to service connection for right knee disability, the Veteran contends that this disability is related to a July 2000 injury.  
The Board finds that additional development is necessary prior to final appellate review.  Therefore, regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Medical records from July 2000 document that the Veteran was seen for complaints of right knee pain.  A treatment record from July 27, 2000 documents that the Veteran reported that while marching on July 24, 2000 he stepped in a hole and injured his knee, and that he was in slight discomfort throughout the week.  The Veteran also reported that he aggravated his knee during the morning's physical training.  The clinician assessed the Veteran with iliotibial tendonitis.  The Veteran received follow-up treatment on July 29, 2000.  At this time, the clinician stated that the Veteran's right knee pain was improving.

Central to this case is the question of whether the Veteran was on either active duty for training or inactive duty training during July 2000.  The Board finds that the record is unclear as to the Veteran's status on the dates in question; therefore, clarification is necessary.

The Board notes that, in September 2006, the Veteran was afforded a VA examination, which, in part, discussed the Veteran's claimed right knee disability.  X-rays of the Veteran's right knee showed no acute or significant focal bony abnormality.  The examiner noted that the Veteran's right knee pain was referred from his back and that there was no primary injury to the right knee.

The Board notes that, although the examiner stated that he reviewed the claims file, the report does not indicate that the examiner reviewed medical evidence of record that is favorable to the Veteran, specifically, the treatment records from July 2000.

In support of his claim, the Veteran submitted a private medical opinion from his treating physician, dated in August 2010.  The opinion states that, while on active duty in 2000, the Veteran injured his right knee.  The physician opined that the Veteran's ongoing right knee pain was related, in part, to an iliotibial syndrome.  The physician stated that the Veteran's right knee pain persists and has not completely resolved with physical therapy, however, the Veteran remains very active and does not require further physical therapy at this time.

VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  In this case, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding VA medical examination inadequate, in part, because the VA examiner failed to review the veteran's prior medical records); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a thorough examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Given the circumstances, the Board believes that further action at the AMC/RO level is necessary to remedy this deficiency.  In addition, the Board notes that the Veteran's representative requested that the Veteran be afforded another VA examination during the August 2010 Board hearing.

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records and Marine Corps Reserve treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO last obtained service treatment records in 2006, but information in the file shows that the Veteran continued with the Reserves until at least 2008.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to verify the Veteran's duty status with the Marine Corps Reserve between July 24, 2000 and July 29, 2000.  Specifically, verification should be requested as to whether on the dates in question the Veteran was on active duty for training or inactive duty training.

2.  The AMC/RO should obtain the Veteran's VA treatment records from Huntington dated from February 2008 to the present. 

3.  The AMC/RO should obtain any recent Marine Corps Reserve treatment records dated from 2006 to the present.

4.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed right knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination, specifically including the July 2000 medical records documenting treatment for the right knee and the August 2010 private medical opinion.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, the examiner should offer the following opinion:

 Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current right knee disability is causally related to the Veteran's July 2000 injury or to any other incident of his active duty service?

All opinions and conclusions expressed must be supported by a complete rationale in the report.  Also, the examiner should specifically address the August 2010 private medical opinion.

5.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with rationale has been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue of entitlement to service connection for right knee disability should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


